COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Craig Lynn Beal v. The State of Texas

Appellate case number:    01-12-00896-CR

Trial court case number: 1793757

Trial court:              County Criminal Court at Law No 8, Harris County, Texas

       This case was first abated by order of June 23, 2015, for a hearing in the trial court to
determine why the reporter’s record had not been filed. In September and in December,
appellant filed motions to reinstate. The case was again abated by order dated November 5,
2015, and remanded to the trial court for another hearing regarding the reporter’s record. After
we received the supplemental clerk’s record and hearing record in January 2016, appellant filed a
third motion to reinstate.
       Accordingly, we grant the motions, reinstate the appeal, and set it on the active docket.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: March 7, 2016